Case: 1:19-cv-02383-PAG Doc #: 16 Filed: 03/05/21 1 of 8. PageID #: 868




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Sharita Perry,                               )       CASE NO. 19 CV 2383
                                             )
                      Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                             )
               Vs.                           )
                                             )
Commissioner of Social Security,             )       Memorandum of Opinion and Order
                                             )
                      Defendant.             )



       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge David A. Ruiz (“R&R”) recommending that the decision of the Commissioner be affirmed

(Doc. 12). Plaintiff filed objections to the R&R. For the following reasons, the R&R is

REJECTED. The decision of the Commissioner is VACATED and this matter is REMANDED

to defendant for further proceedings consistent with this Opinion.

       FACTS

       The medical evidence is not in dispute and need not be fully restated. The Court adopts



                                                 1
Case: 1:19-cv-02383-PAG Doc #: 16 Filed: 03/05/21 2 of 8. PageID #: 869




the following evidence taken from the R&R:

       In 2006, Plaintiff was diagnosed with Chiari I malformation and pseudotumor. (Tr. 417).
       Plaintiff also has a history of migraines. (Tr. 417). On January 28, 2016, Plaintiff was
       admitted to the hospital due to worsening headaches. (Tr. 417). She presented with a
       severe headache with pain and pressure, along with dizziness, left hand weakness,
       tremors and vision blurriness. (Tr. 420). An MRI revealed slightly increased
       herniation of her cerebellar tonsils with minimal syringomyelia. (Tr. 428). The
       physician compared this MRI to a scan done in 2006 and opined that Plaintiff’s
       headaches were caused by a Chiari malformation. (Tr. 437). The physician
       recommended surgical decompression. (Id.).

       On March 30, 2016, Dr. Alan Hoffer examined Plaintiff as a follow up from her January
       28, 2016 hospitalization. (Tr. 614). Plaintiff informed Dr. Hoffer that she had a loss of
       strength in her left hand, headaches, blurry vision, and pain from her neck into her
       shoulder. (Tr. 614). Dr. Hoffer opined that Plaintiff’s headaches were consistent with
       Chiari malformation, and that she was a candidate for a Chiari decompression with
       duraplasty. (Tr. 616).

       Plaintiff underwent a Chiari decompression with duraplasty on May 26, 2016. (Tr. 519).
       On June 7, 2016, Plaintiff presented to the emergency room with complaints of head
       pressure. (Tr. 504-506). A CT scan revealed fluid collection along the craniectomy and
       posterior subcutaneous deep fascia of the neck, suggestive of pseudomeningocele. (Tr.
       513). Plaintiff was admitted and had a lumbar drain placed. (Tr. 507). She had a
       preoperative diagnosis of intracranial hypertension and pseudomeningocele for which
       Plaintiff underwent a right frontal shunt with frameless stereotaxy on June 9, 2016.
       (Tr. 517).

       On June 27, 2016, Plaintiff was examined by Dr. Hoffer, and noted having headaches and
       pressure two to three times a week, which was an improvement. Plaintiff reported
       word-finding difficulty, forgetfulness and confusion. (Tr. 611). The doctor noted she was
       recovering well and to follow-up in two months. (Tr.612).

       On September 21, 2016, Plaintiff again saw Dr. Hoffer regarding her history of
       Chiari malformation with decompression and shunt placement. (Tr. 608). Plaintiff
       reported feeling tired and having daily headaches. (Tr. 608). Dr. Hoffer opined that much
       of Plaintiff’s neck pain was related to post-surgical scarring and referred her to physical
       therapy to work on neck strength and flexibility. (Tr. 609).

       On September 23, 2016, Plaintiff began treating with Dr. Deborah Reed, a
       neurologist specializing in headaches. (Tr. 696). Plaintiff reported that her headaches got
       worse in November 2006, following the birth of her son earlier that year, but they
       had improved since the decompression in May of 2016 and shunt placement in


                                                2
Case: 1:19-cv-02383-PAG Doc #: 16 Filed: 03/05/21 3 of 8. PageID #: 870




      June of 2016. (Tr. 696). Plaintiff took medications as necessary for headaches and had
      trouble falling and staying asleep. (Tr. 696-670). She reported pain at the surgical area.
      (Tr. 697). Dr. Reed prescribed Neurontin and Norflex to address Plaintiff’s headaches.
      (Tr. 700).

      On November 7, 2016, Plaintiff was admitted to the hospital due to a progressive
      headache. (Tr. 554). A lumbar puncture demonstrated opening pressure and an
      exploratory surgery of the shunt was performed on November 8, 2016, due to the
      return of symptoms. (Tr. 556). A post-operative CT showed that the catheter was in a
      good position and that her pseudomeningocele had improved. (Tr. 583, 587, 713-14).

      Dr. Hoffer examined Plaintiff on December 12, 2016. Plaintiff was recovering well from
      surgery and her shunt appeared to be working better. (Tr. 606). Plaintiff treated with Dr.
      Reed in December of 2016 and February of 2017, and the doctor reported that
      Plaintiff had tenderness over her shunt tubing. (Tr. 702, 704, 712).

      Plaintiff saw Dr. Hoffer, on January 23, 2017, with a recurrence of headaches, now at the
      crown of her head, in the back of her head and sometimes in the bitemporal regions. (Tr.
      602). The record notes active problems include acute intractable headache, Chiari
      malformation, edema of the optic nerve, migraine headaches, osteoarthritis of the cervical
      spine among other conditions.(Tr. 602-603).

      On February 24, 2017, Plaintiff told Dr. Reed that the shunt made things better initially,
      but the headaches became worse. (Tr. 709). Dr. Hoffer noted, on March 22, 2017, that
      Plaintiff continued to have drainage from part of her incision, but there was no significant
      fluid collection under the incision and no signs of significant infection. (Tr. 599- 600).
      Plaintiff continued to treat with Dr. Reed on April 28, 2017, July 28, 2017, and on
      December 29, 2017, regarding her ongoing headaches. (Tr. 716, 724-725, 730).

      On November 19, 2017, Plaintiff was treated in the emergency department for worsening
      headaches. (Tr. 655). Image studies showed an apparent kinking of the right
      ventriculostomy catheter in the right upper quadrant. (Tr. 662).

      In March of 2018, Plaintiff was treated in the emergency department for
      worsening headaches. (Tr. 739). She was assessed with pseudotumor cerebri
      (improving) and acute intractable headache (new). (Tr. 740). The attending physician
      determined that her headache was not related to her Chiari I malformation and her shunt
      appeared to be functioning well. (Tr. 741).

R&R at 3-6.

      Dr. Congbalay, a State agency consultant, opined that plaintiff could perform work at the



                                               3
Case: 1:19-cv-02383-PAG Doc #: 16 Filed: 03/05/21 4 of 8. PageID #: 871




light exertional level. The ALJ afforded this opinion great weight. In the decision, the ALJ

noted as follows:

        Maria Congbalay, M.D. opined that the claimant could perform work at the light
        exertional level, further limited to frequently climbing ramps/stairs, but never climbing
        ladders, ropes, or scaffolds, and frequently balancing, kneeling, and crouching, and
        occasionally stooping and crawling (Ex. B6A/11; B7A/11). Further, Dr. Congbalay
        opined that the claimant should avoid all exposure to hazards (e.g., machinery or
        heights, etc.) (Ex. B6A/12; B7A/12). The undersigned gives great weight to Dr.
        Congbalay's opinion, finding that her opinion is consistent with the objective medical
        evidence in the record. The record shows that the claimant’s headaches have worsened, [
        ] and that despite [a number of medical] procedures, she continues to have frequent
        headaches and visits to the emergency department, consistent with a finding of
        light work with the postural and environmental limitations as described in the residual
        functional capacity (Ex. B3F; B4F; B8F; B9F; B14F).

(Tr. 56).

        Plaintiff offered the opinion of her treating neurologist, Dr. Reed. Dr. Reed completed a

headache residual functional capacity (“RFC”) questionnaire. Dr. Reed opined that plaintiff

could be expected to miss work more than four times per month and would require unscheduled

breaks throughout the day in order to lie down. The ALJ afforded this opinion little weight.1

The ALJ reasoned:

        The undersigned gives Dr. Reed’s opinion little weight, finding that the record does not
        support the absenteeism or unscheduled breaks she suggests. The record shows that the
        claimant’s headaches have worsened, that she has had decompression surgery,
        shunt placement with subsequent malfunction and surgery to revise the shunt
        placement, and that despite all of these procedures, she continues to have frequent
        headaches and visits to the emergency department, but that she is able to work at a call
        center, consistent with a finding of light work with the postural and environmental
        limitations as described in the residual functional capacity (Ex. B3F; B4F; B8F; B9F;
        Bl4F



 1
            There is other opinion evidence in the record directed at other
            impairments. The Court did not include these opinions as they are
            not relevant to the objections raised by plaintiff.

                                                  4
Case: 1:19-cv-02383-PAG Doc #: 16 Filed: 03/05/21 5 of 8. PageID #: 872




       Plaintiff testified at the hearing. She indicated that she began working at a call center on

a full-time basis three months prior to the hearing. She further testified that she missed four or

five days of work due to neurological symptoms. With regard to personal activities, plaintiff

stated that she is able to do the laundry and most of the cooking. On a day she has a headache,

however, she is unable to perform these activities.

       A vocational expert (“VE”) also testified at the hearing. The ALJ asked the VE a

hypothetical question consistent with the ALJ’s RFC finding. The hypothetical contained no

restriction for absenteeism. The VE testified that jobs exist for a person with the limitations

identified. The ALJ posed a second hypothetical to the VE:

       Q:       I’m adding another limitation to that hypothetical. I’d like you to assume that this
               hypothetical individual would be absent from work more than four times per
               month. Would that hypothetical individual be able to perform those jobs you’ve
               identified?

       A:      No, Your Honor. That’s not covered under the DOT, but based on my experience,
               HR, and policy, the maximum absenteeism tolerated is one day per month.
               Anything beyond that becomes work preclusive.

       The hypothetical absenteeism limitation of “more than four times per month” is

consistent with Dr. Reed’s opinion.

       Ultimately, the ALJ did not include any absenteeism limitation in the RFC. Based on

plaintiff’s RFC and the VE’s testimony, the ALJ determined that plaintiff is not disabled.

Plaintiff appealed the determination to this Court. The R&R recommends affirming the ALJ’s

determination. Plaintiff filed objections on two grounds. First, plaintiff objects on the basis that

the ALJ erred in assigning little weight to the opinion of Dr. Reed, plaintiff’s treating physician.

Second, plaintiff objects that the ALJ erred in determining plaintiff’s RFC because there is no



                                                  5
Case: 1:19-cv-02383-PAG Doc #: 16 Filed: 03/05/21 6 of 8. PageID #: 873




limitation regarding absenteeism.

        Because the Court finds that remand is required as a result of plaintiff’s objection to the

RFC, the Court will address this issue first. Here, the ALJ found no limitation regarding

absenteeism. In so doing, the ALJ assigned little weight to the opinion of Dr. Reed, who opined

that plaintiff would miss work more than four times per month. The ALJ indicated that the

opinion warranted little weight based on plaintiff’s testimony2 that she had been working full-

time at a call center for the three months preceding the hearing.3 In relying on plaintiff’s return to

“full-time” work, the also ALJ noted that plaintiff “did testify, however, that as of the date of the

hearing, she had missed about four or five days due to neurological symptoms.” In other words,

the ALJ relied on plaintiff’s testimony regarding her employment status to discount the opinion

of plaintiff’s treating physician.

        On the other hand, it is not clear whether the ALJ considered plaintiff’s testimony that

she missed four to five days of work during the three-month period leading up to the hearing.

The VE testified that such a limitation would be work preclusive. While credibility

determinations are accorded great weight and deference, the assessment of a claimant’s

symptoms must be sufficiently specific to allow for meaningful review. See, SSR 16-3P, 2017

WL 5180304 (Oct. 17, 2017)(“The determination or decision must contain specific reasons for



 2
         Record Exhibit B8D supports the conclusion that plaintiff began
         working in February. The ALJ relied on plaintiff’s testimony,
         however, in determining that plaintiff is a full-time employee. (R.
         48).
 3
         The ALJ also noted that plaintiff worked during the second half of
         2017 for two different employers, earning approximately $5,100.00
         in total.

                                                  6
Case: 1:19-cv-02383-PAG Doc #: 16 Filed: 03/05/21 7 of 8. PageID #: 874




the weight given to the individual's symptoms, be consistent with and supported by the evidence,

and be clearly articulated so the individual and any subsequent reviewer can assess how the

adjudicator evaluated the individual’s symptoms.”). The Court simply cannot say, based on a

complete reading of the decision, whether the ALJ overlooked plaintiff’s testimony regarding her

absenteeism at her current job, or found that the testimony is not credible.

       In assessing credibility, the ALJ noted that

       after careful consideration of the evidence, the undersigned finds that the claimant’s
       medically determinable impairments could reasonably be expected to cause the alleged
       symptoms; however, the claimant’s statements concerning the intensity, persistence and
       limiting effects of these symptoms are not entirely consistent with the medical evidence
       and other evidence in the record for the reasons explained in this decision.

(R. 53).

       With regard to plaintiff’s headaches, the ALJ went on to state as follows:

       Various factors are inconsistent with limitations to the degree alleged. While the
       claimant certainly has a long and complicated history of migraine headaches, with Chiari
       I malformation, pseudomeningocele with shunt placement, idiopathic intracranial
       hypertension, and pseudotumor cerebri syndrome which, together, have required
       surgeries, procedures, and hospitalizations. However, she returned to work in mid-2017,
       earning less than substantial gainful activity, and has been working full-time since
       February 2018. She did testify, however, that as of the date of the hearing, she had
       missed about four or five days due to her neurological symptoms.

(R. 55).

       On its face, it appears that the ALJ may have accepted plaintiff’s testimony that she

missed four or five days of work since February of 2018. If so, plaintiff missed more than one

day per month, yet the ALJ included no absenteeism restriction in the RFC. This is significant

because the VE testified that missing more than one day per month is work preclusive. On the

other hand, it is possible that the ALJ found plaintiff’s testimony as to her full-time status



                                                  7
Case: 1:19-cv-02383-PAG Doc #: 16 Filed: 03/05/21 8 of 8. PageID #: 875
